Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/10/20221 has been entered. Claim 1 is amended.  Claim 2 is cancelled.  Claims 1 and 3-9 remain pending in the application. Claims 8-9 have been withdrawn from consideration. Applicant’s amendments to the Claims have overcome each and every 112(a) rejection and 103 rejection previously set forth in the Non-Final Office Action mailed 11/13/2020.

Response to Arguments
Applicant’s argument, see page 5, filed on 2/10/2021, with respect to objection to drawings, has been fully considered and is persuasive. The objection to drawings has been withdrawn.
Applicant’s argument, see page 5, filed on 2/10/2021, with respect to objection to 112(a) rejection, has been fully considered and is persuasive. The 112(a) rejection has been withdrawn.
Applicant’s argument, see page 6-7, filed on 2/10/2021, with respect to objection to 103 rejections, has been fully considered and is persuasive. The 103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Agent Joohee Lee at 617-348-1863 on 3/17/2021.
The application has been amended as follows:
In claim 1, line 4, “between the two or more sheets of blanks” is replaced with “between two or more sheets of blanks”.
Claims 8 and 9 are cancelled.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 directs to a method for hot stamping steel workpieces with welding using an aluminum filler wire.  In addition to a flat welding site, the welding site comprises an over-tensile welding site to which tensile stress is applied to a greater extent than that applied to the flat welding site.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior arts are the disclosures of Miyazaki et al (US 20150043962 Al) and Yajima et al (US 20140239672 A1).  Miyazaki teaches a "tailored blank for hot stamping which is obtained by welding multiple steel sheets and is offered for hot stamping" (0001) and "the butt welding may be laser welding performed while supplying a filler wire" (0051). However, Miyazaki does not teach the welding site comprises an over-tensile welding site to which tensile stress is applied to a greater .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-7 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734